Exhibit 99.1 Palmetto Bancshares, Inc. and Subsidiary Consolidated Balance Sheets (dollars in thousands, except per share data) (unaudited) December 31, December 31, September 30, June 30, March 31, December 31, 2013 vs. 2012 % Change Cash and cash equivalents $ 38,178 $ 55,743 $ 62,668 $ 60,762 $ 101,385 )% Investment securities available for sale, at fair value 214,383 227,079 246,501 265,798 264,502 ) Trading account assets 5,118 5,027 - - - n/m Mortgage loans held for sale 1,722 1,865 2,934 7,056 6,114 ) Other loans held for sale - - - 776 776 ) Loans, gross 767,513 756,814 741,355 730,764 738,282 4.0 Less: allowance for loan losses ) Loans, net 751,028 740,108 724,137 713,294 720,457 4.2 Foreclosed real estate 7,502 7,928 8,296 11,057 10,911 ) Deferred tax asset, net 22,087 22,197 1,273 - - n/m Bank-owned life insurance 11,617 1,571 1,571 1,571 1,571 n/m Other assets 38,594 38,379 37,842 38,977 39,740 ) Total assets $ 1,090,229 $ 1,099,897 $ 1,085,222 $ 1,099,291 $ 1,145,456 )% Noninterest bearing deposits $ 178,075 $ 187,150 $ 188,197 $ 180,290 $ 179,695 )% Interest bearing deposits 729,285 757,662 770,644 791,906 843,547 ) Total deposits 907,360 944,812 958,841 972,196 1,023,242 ) Retail repurchase agreements 18,175 24,640 18,312 17,706 15,357 18.3 FHLB advances 35,000 - n/m Other liabilities 5,877 9,499 8,953 9,580 8,477 ) Total liabilities 966,412 978,951 986,106 999,482 1,047,076 ) Shareholders' equity 123,817 120,946 99,116 99,809 98,380 25.9 Total liabilities and shareholders' equity $ 1,090,229 $ 1,099,897 $ 1,085,222 $ 1,099,291 $ 1,145,456 )% Quarterly Average Balances Loans $ 766,454 $ 749,201 $ 740,643 $ 739,962 $ 743,065 3.1 % Investment securities 220,412 243,955 258,200 272,853 281,929 ) Trading account assets 5,067 652 - - - n/m Total assets 1,096,881 1,080,900 1,086,965 1,117,090 1,143,855 ) Noninterest-bearing deposits 188,603 188,477 185,199 177,974 184,059 2.5 Interest-bearing deposits 751,974 763,746 774,525 814,146 835,791 ) Retail repurchase agreements 22,638 19,521 16,789 16,643 16,494 37.2 FHLB advances and other borrowings 2,271 24 9 14 36 n/m Shareholders' equity 123,299 100,795 101,613 99,729 97,079 27.0 Other Data and Ratios % of loans past due 0.42 % 0.63 % 0.40 % 0.85 % 1.03 % ) Nonperforming loans $ 15,108 $ 14,735 $ 16,752 $ 17,106 $ 15,848 ) Nonperforming assets 22,654 22,706 25,081 28,194 26,839 ) 90-days past due and still accruing interest - 1,723 - - - n/m ALL as % of loans held for investment 2.15 % 2.21 % 2.32 % 2.39 % 2.41 % ) Net charge-offs (quarterly) $ $ 1,157 $ 922 $ 705 $ 1,838 9.9 Net charge-offs to average loans (annualized) 1.05 % 0.61 % 0.50 % 0.39 % 1.00 % 4.7 Outstanding common shares 12,784,605 12,783,019 12,772,344 12,762,452 12,754,045 0.2 Book value per common share $ 9.68 $ 9.46 $ 7.76 $ 7.82 $ 7.71 25.6 Closing market price per common share 12.96 13.04 13.00 11.60 8.33 55.6 Tier 1 risk-based capital (consolidated) 14.24 % 14.26 % 13.67 % 13.48 % 13.16 % 8.2 Total risk-based capital (consolidated) 15.49 15.52 14.93 14.74 14.42 7.4 Tier 1 leverage ratio (consolidated) 11.03 10.95 10.06 9.63 9.18 20.2 Full Time Equivalent Employees - including contractors 305.0 306.0 314.0 324.0 324.0 ) Includes Mortgage and Other Loans held for sale. Palmetto Bancshares, Inc. and Subsidiary Consolidated Statements of Income (dollars in thousands, except per share data) (unaudited) For the Three Months Ended December 31, September 30, June 30, March 31, December 31, 2012 December 31, 2013 vs. 2012 % Change Interest income Interest earned on cash and cash equivalents $ 17 $ 24 $ 24 $ 35 $ 37 )% Dividends received on FHLB stock 10 8 21 - 12 ) Interest earned on trading account assets 33 5 - - - n/m Interest earned on investment securities available for sale 1,033 1,010 964 1,010 1,006 2.7 Interest and fees earned on loans 9,330 9,476 9,719 9,819 9,812 ) Total interest income 10,423 10,523 10,728 10,864 10,867 ) Interest expense Interest expense on deposits 385 475 502 895 1,178 ) Interest expense on retail repurchase agreements 1 - 1 - - n/m Interest paid on FHLB advances 1 - n/m Total interest expense 387 475 503 895 1,178 ) Net interest income 10,036 10,048 10,225 9,969 9,689 3.6 Provision for loan losses 1,800 645 670 350 1,325 35.8 Net interest income after provision for loan losses 8,236 9,403 9,555 9,619 8,364 ) Noninterest income Service charges on deposit accounts, net 1,883 1,862 1,603 1,554 1,713 9.9 Fees for trust and investment management and brokerage services 151 214 905 769 746 ) Mortgage-banking 498 375 564 571 797 ) Debit card and automatic teller machine, net 652 648 600 499 565 15.4 Bankcard services 67 70 64 60 64 4.7 Investment securities gains (losses), net 23 ) 331 - 635 ) Trading asset income 134 36 - - - n/m Other 167 118 170 292 282 ) Total noninterest income 3,575 3,279 4,237 3,745 4,802 ) Noninterest expense Salaries and other personnel 4,837 4,862 5,310 5,098 4,940 ) Occupancy and equipment 2,037 2,004 1,965 1,967 1,913 6.5 Professional services 609 491 556 427 406 50.0 FDIC deposit insurance assessment 356 355 358 370 381 ) Marketing 304 267 338 142 400 ) Foreclosed real estate writedowns and expenses 468 173 2,280 452 258 81.4 Loss (gain) on other loans held for sale - - ) - 1,122 ) Loan workout expenses 204 410 240 212 651 ) Other 1,397 1,273 1,190 1,707 1,256 11.2 Total noninterest expense 10,212 9,835 11,911 10,375 11,327 ) Income before provision (benefit) for income taxes 1,599 2,847 1,881 2,989 1,839 ) Provision (benefit) for income taxes ) ) 382 813 ) n/m Net income $ 1,823 $ 22,233 $ 1,499 $ 2,176 $ 2,710 )% Earnings per Share and Results of Operations Basic net income per common share $ 0.14 $ 1.74 $ 0.12 $ 0.17 $ 0.21 )% Diluted net income per common share 0.14 1.74 0.12 0.17 0.21 ) Weighted average shares outstanding, diluted 12,689,245 12,674,743 12,671,929 12,650,766 12,640,991 0.4 Efficiency ratio 75.0 % 73.8 % 82.4 % 75.7 % 78.2 % ) Return on average assets 0.66 8.16 0.55 0.79 0.94 ) Return on average equity 5.87 87.51 5.92 8.85 11.11 ) Yields and Rates Loans 4.83 % 5.02 % 5.26 % 5.38 % 5.25 % ) Investment securities 1.87 1.66 1.49 1.48 1.43 30.8 Trading account assets 2.58 3.04 - - - n/m Transaction deposits 0.01 0.01 0.01 0.01 0.01 - Money market deposits 0.03 0.02 0.02 0.02 0.02 50.0 Savings deposits 0.01 0.01 0.02 0.01 0.02 ) Time deposits 0.64 0.75 0.77 1.17 1.35 ) Retail repurchase agreements 0.02 - 0.02 - - n/m FHLB advances and other borrowings 0.17 - n/m Net interest margin 3.86 3.83 3.92 3.77 3.50 10.3 Includes Mortgage and Other Loans held for sale. Palmetto Bancshares, Inc. and Subsidiary Consolidated Statements of Income (Loss) (dollars in thousands, except per share data) (unaudited) For the Years Ended December 31, 2013 vs. 2012 % Change Interest income Interest earned on cash and cash equivalents $ 100 $ 209 )% Dividends received on FHLB stock 39 47 ) Interest on trading account assets 38 - n/m Interest earned on investment securities available for sale 4,017 5,059 ) Interest and fees earned on loans 38,344 40,075 ) Total interest income 42,538 45,390 ) Interest expense Interest expense on deposits 2,257 5,136 ) Interest expense on retail repurchase agreements 2 2 - Interest paid on FHLB advances 1 - n/m Total interest expense 2,260 5,138 ) Net interest income 40,278 40,252 0.1 Provision for loan losses 3,465 13,075 ) Net interest income after provision for loan losses 36,813 27,177 35.5 Noninterest income Service charges on deposit accounts, net 6,902 6,691 3.2 Fees for trust and investment management and brokerage services 2,039 3,092 ) Mortgage-banking 2,008 3,139 ) Debit card and automatic teller machine, net 2,400 2,171 10.5 Bankcard services 261 247 5.7 Investment securities gains, net 310 10,494 ) Trading asset income 170 - n/m Gain on sale of branches - 568 ) Other 746 628 18.8 Total noninterest income 14,836 27,030 ) Noninterest expense Salaries and other personnel 20,107 21,088 ) Occupancy and equipment 7,973 7,833 1.8 Professional services 2,083 1,715 21.5 FDIC deposit insurance assessment 1,439 1,861 ) Marketing 1,051 1,384 ) Foreclosed real estate writedowns and expenses 3,373 9,285 ) Loss (gain) on other loans held for sale ) 3,660 ) Loan workout expenses 1,066 1,273 ) Other 5,567 5,251 6.0 Total noninterest expense 42,333 53,350 ) Income before provision (benefit) for income taxes 9,316 857 n/m Provision (benefit) for income taxes ) 2,721 n/m Net income (loss) $ 27,731 $ ) n/m % Earnings per Share and Results of Operations Basic net income (loss) per common share $ 2.17 $ ) n/m % Diluted net income (loss) per common share 2.17 ) n/m Weighted average shares oustanding, diluted 12,658,752 12,639,379 0.2 Efficiency ratio 76.8 % 79.3 % ) Return on average assets 2.53 ) n/m Return on average equity 26.06 ) n/m Yields and Rates Loans 5.12 % 5.29 % ) Investment securities 1.62 1.88 ) Trading account assets 2.64 - n/m Transaction deposits 0.01 0.01 - Money market deposits 0.02 0.04 ) Savings deposits 0.01 0.01 - Time deposits 0.85 1.37 ) Retail repurchase agreements 0.01 0.01 - FHLB advances and other borrowings 0.17 - n/m Net interest margin 3.85 3.58 7.5 Includes Mortgage and Other Loans held for sale.
